Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group I and species (T-cells; NY-ESO-1; E1 and E2) in the reply filed on 8/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21, 22, 26, 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.
Claims 1, 4, 5, 9, 14, 25, 36-38 are under consideration.

Drawings
2. The drawings are objected to because: According to page 5 of the specification, Figures 2A-B recite colors such as red, yellow, blue.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 7/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4. The disclosure is objected to because of the following informalities: 

 REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) on page 44.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Appropriate correction is required.

Claim Objections
5. Claims 4, 9, 14, 25, 37, 38 are objected to because of the following informalities:  
As to claims 4, 14, 38, for improved language, the claims should recite a comma after dependency. For example, claim 4 should recite “The fusion of protein of claim 1, wherein…”.
As to claim 9, for improved language, the claim should recite “capable of eliciting an immune response comprising T-cells in a subject”.
As to claim 25, for improved language, the claim should recite “expressing the fusion protein from an expression vector”.
As to claim 37, for improved language, the claim should recite “the isolated or recombinant fusion protein of claim 36, wherein…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1, 4, 5, 9, 14, 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 4, 5, 9, 14, 36-38 as submitted 8/10/2021.
As to claim 1, it is not clear what is optional. It is not clear whether E3 is just optional or E3, linker, antigens are also optional.
As to claim 4, it is not clear what positions 1-65 or 979-984 in parts (i) and (ii) are in relation to. 
As to claim 14, the claim does not recite the precise title or language of the publication referred to. For example, the claim recites “the NCI Pilot Project to Prioritize Cancer Antigens,” and the actual publication recites “The Prioritization of Cancer Antigens: A National Cancer Institute Pilot Project for the Acceleration of Translational Research” (See Cheever et al. (“The Prioritization of Cancer Antigens: A National Cancer Institute Pilot Project for the Acceleration of Translational Research,” Clin Cancer Res. 15(17): 5323-5337 (2009))(See PTO-892: Notice of References Cited). As the claim does not recite precise language, it is not altogether clear exactly what is being referred to.
As to claim 36, the claim recites “the isolated or recombinant fusion protein”. It is not clear which protein is being referred to.
As to claim 38, the claim recites positions such as 261. It is not clear what such numerical positions are in reference to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 36, 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 36, 37 as submitted 8/10/2021.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 36, 37 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 36, 37 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, fusion protein comprising one or more glycosylation sites) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claims 36, 37 recite isolated or recombinant fusion protein comprising one or more glycosylation sites; where in one or more glycosylation sites are N-linked glycosylations. Such a recitation reads on any protein comprising one or more glycosylation sites. Further, although the claims recite “fusion” protein, the claims do not require any more components than one or more glycosylation sites, N-linked, which read on naturally occurring proteins. For example, An et al. (“Determination of Glycosylation Sites and Site-specific Heterogeneity in Glycoproteins,” Curr Opin Chem Biol 13(4): 421-426 (2009))(See PTO-892: Notice of References Cited) teaches: glycosylation is one of the most common post-translational modifications of proteins; at least 50% of human proteins are glycosylated; glycosylation such as N-linked; a glycoprotein may contain a number of potentially N-glycosylated sites (p. 421). Spiro (“Protein glycosylation: nature, distribution, enzymatic formation, and disease implications of glycopeptide bonds,” Glycobiology, Vol. 12, No. 4: 43R-56R (2002))(See PTO-892: Notice of References Cited) teaches: the intracellular site of action includes the endoplasmic reticulum, Golgi apparatus, cytosol and nucleus (abstract).
Thus, the claimed product of fusion protein comprising one or more glycosylation sites is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 36, 37 read on naturally occurring fusion protein comprising one or more glycosylation sites, N-linked and does not show a difference in characteristics between the claimed protein and naturally occurring proteins. Thus the claims also read upon naturally occurring fusion protein comprising one or more glycosylation sites or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of fusion protein comprising one or more glycosylation sites is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring fusion protein comprising one or more glycosylation sites, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 36, 37 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 36, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al. (U.S. Patent 6992174)(See PTO-892: Notice of References Cited).
See claims 36, 37 as submitted 8/10/2021.
Gillies et al. teaches: fusion protein (abstract); with N-linked glycosylation site (column 2, line 42)(as recited in claims 36, 37).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9. Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnston et al. (US20080260775)(cited in applicant’s IDS submitted 7/30/2020).
See claim 25 as submitted 8/10/2021.
Johnston et al. teaches: method of producing immune response comprising administering viral vector in an immunologically effective amount so that immune response is produced in a subject [0024](as recited in claim 25); further comprising coding sequences for structural proteins from a second virus [0043]; wherein immunogen is expressed as part of a fusion protein with all or part of structural protein from the second virus (for example, a capsid or envelope protein); wherein the immunogen can be any immunogen of interest, e.g. a cancer immunogen [0045](as recited in claim 25); wherein when the second virus is an alphavirus, the genome of the carrier virus can comprise sequences encoding the C protein and the El and/or E2 glycoprotein [0077](as recited in claim 25); wherein one or more of the structural proteins from the second virus can be modified to present an immunogen of interest on the virion surface [0085].
Thus, Johnston et al. is interpreted as teaching or suggesting: producing fusion protein; expressing protein in vector comprising alphavirus E1 and E2; cancer (tumor) antigen; linked to virion; stimulating immune response as recited in claim 25. 
Thus, Johnston et al. anticipates or renders the instant claims obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10660948 in view of Johnston et al. (cited above).
See claim 25 as submitted 8/10/2021.
Claims 1-8 of U.S. Patent No. 10660948 recite an expression vector comprising a nucleic acid molecule encoding a recombinant fusion protein consisting essentially of alpha virus surface membrane glycoproteins E1, E2, a linker and at least one tumor associated antigen, wherein the fusion protein comprises (i) an amino acid sequence having at least 98% identity to SEQ ID NO: 1, or (ii) at least amino acid residues at positions 66-978 of SEQ ID NO:1; An expression vector comprising a nucleic acid molecule encoding a recombinant fusion protein consisting essentially of alpha virus surface membrane glycoproteins E1, E2, a linker and at least one tumor associated antigen, wherein the fusion protein further comprises a deletion of amino acid residues at (i) positions 1-65; (ii) positions 979-984; or (iii) positions 1-65 and 979-984, of SEQ ID NO:1; An expression vector comprising a nucleic acid molecule encoding a recombinant fusion protein consisting essentially of alpha virus surface membrane glycoproteins E1, E2, a linker and at least one tumor associated antigen, wherein the nucleic acid molecule has at least 85% identity to SEQ ID NO: 2; The expression vector of claim 3, wherein the nucleic acid molecule has at least 95% identity to SEQ ID NO: 2; An isolated host cell comprising the expression vector of claim 1, wherein the cell expresses a fusion protein; An isolated host cell comprising the expression vector of claim 2, wherein the cell expresses a fusion protein; An isolated host cell comprising the expression vector of claim 3, wherein the cell expresses a fusion protein; An isolated host cell comprising the expression vector of claim 4, wherein the cell expresses a fusion protein.
Claims 1-8 of U.S. Patent No. 10660948 does not teach method of producing fusion protein.
See the teachings of Johnston et al. above. Johnston et al. also teaches: producing particles from vector after infection of host cell [0130]. 
One of ordinary skill in the art would have been motivated to use vector as recited in claims 1-8 of U.S. Patent No. 10660948 with the method as recited in Johnston et al. Johnston et al. teaches stimulating immune response, expressing protein from vector and infecting host cell, and claims 1-8 of U.S. Patent No. 10660948 teach such a vector and host cell (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector as recited in claims 1-8 of U.S. Patent No. 10660948 with the method as recited in Johnston et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. Claims 1, 4, 5, 9, 14 are free of the prior art of record as to the elected species.
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648